Citation Nr: 0617934	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for myocardial infarction 
with triple vessel bypass heart surgery.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1970 to May 
1992, and prior active service of 7 years 6 months 6 days.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision that denied service 
connection for myocardial infarction with triple vessel 
bypass heart surgery.

In April 2006, the veteran testified during a hearing before 
the undersigned at the Board.  During the hearing, the 
undersigned granted the veteran's request for a 60-day 
abeyance to submit additional documentary evidence.  In June 
2006, the veteran submitted additional evidence to the Board.  
The Board accepts that evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2005).



FINDING OF FACT

It is at least as likely as not that the veteran's current 
coronary artery disease began in service.



CONCLUSION OF LAW

The criteria for service connection for myocardial infarction 
with triple vessel bypass heart surgery are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 



Service connection may be presumed, for certain chronic 
diseases, such as cardiovascular-renal disease, including 
hypertension, which develop to a compensable degree within 
one year after service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 
3.309 (2005).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

The veteran's service medical records show that 
electrocardiograms, dated in November 1983 and in December 
1990, revealed abnormal Q-waves.  These findings were 
interpreted as being suggestive of an old inferior myocardial 
infarction, age undetermined.  Those findings subsequently 
were changed to "within normal limits" and "prob. early 
[illegible]."  All other electrocardiograms in service were 
within normal limits.

In 1987, the veteran reported chest pain, etiology 
undetermined, on two occasions.  

While the veteran's cholesterol in December 1991 was 
moderately high, and a health risk factor, an 
electrocardiogram at that time again reported as within 
normal limits.

The report of a July 1992 VA examination revealed blood 
pressure readings of 118/88 (sitting), 120/80 (recumbent), 
and 130/90 (standing).  The veteran was unable to exercise at 
that time due to shoulder and neck problems.

The post-service medical records first show a diagnosis of 
coronary artery disease in March 1999, following the 
veteran's hospitalization for a myocardial infarction in 
February 1999.  Records reveal that the veteran experienced 
substernal chest pain, described as intense pressure.  The 
pain radiated to the interscapular region of his back and 
down his right arm.  A subsequent cardiac catheterization 
revealed 3-vessel disease, as well as collaterals.  The 
veteran underwent a coronary artery bypass graft in March 
1999.

In April 2006, the veteran testified that his chest pain 
began in service, and he pointed to abnormal 
electrocardiograms in service.

In June 2006, the veteran submitted a statement from his 
treating physician, Charles  M. Vaughan, M.D., F.A.C.C.   
Dr. Vaughan indicated that he had reviewed the veteran's 
military records, and opined that it is as likely as not that 
the veteran had significant coronary artery disease during 
service.

Analysis

There is some evidence against the veteran's claim.  The 
service medical records at separation and during the first 
post-service year reflect no heart condition, and the in-
service electrocardiograms are shown to be within normal 
limits.  Coronary artery disease was first documented post-
service in 1999.

The evidence in support of the veteran's claim includes his 
in-service complaints of chest pain, the suspected myocardial 
infarction on some electrocardiograms, and a competent 
opinion that it is as likely as not that the veteran had 
significant coronary artery disease in service.  In fact, the 
only competent opinion relates the current coronary artery 
disease to service.

After considering all the evidence of record, the Board finds 
the evidence is in relative equipoise on the question of 
service origin.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b). 

Accordingly, the Board finds that service connection is 
warranted for myocardial infarction with triple vessel bypass 
heart surgery.


ORDER

Service connection for myocardial infarction with triple 
vessel bypass heart surgery is granted.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


